L. HAND, Circuit Judge
(dissenting in part). I think that the only doubtful point in the decision below is whether the dredge had enough time to raise her spuds after getting the direct signals of the Anna W. This was the first moment at which she was called upon to move, because her berth was lawful. It rather seems to me that the Anna W has not carried the burden upon her on that issue, but any conclusion is at best very uncertain, and tbe dredge was certainly inattentive. On the whole, I think that the appellant has not made a clear enough case to upset the finding by the District Court, so far as concerns the spud damage, by far the larger part.
Therefore I think that the decree should bo affirmed as to tbe spud damage, and modified as to the rest, by holding only the Anna W.